                                          Case 4:19-cv-07217-YGR Document 20 Filed 04/20/20 Page 1 of 4




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MARLIN LEE GOUGHER,
                                   4                                                        Case No. 19-cv-07217-YGR (PR)
                                                           Petitioner,
                                   5                                                        ORDER OF DISMISSAL WITH LEAVE
                                                   v.                                       TO AMEND
                                   6
                                         STEVE MNUCHIN,
                                   7
                                                           Respondent.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Petitioner, a federal prisoner, has filed a document entitled, “File Order and Notice of

                                  11   Revocation Motion to Compel,” which the Court will construe as a pro se petition for a writ of

                                  12   mandamus. Dkt. 1. He has filed a motion for leave to proceed in forma pauperis. Dkts. 4, 17.
Northern District of California
 United States District Court




                                  13   He has also filed two other motions entitled, “Request to Issue Summons” and “Ex Parte Motion

                                  14   to Appoint Marshal to Serve Summons and Complaint.” Dkts. 12, 13.

                                  15    II.   DISCUSSION
                                  16          A.        Standard of Review
                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24          B.        Legal Claims
                                  25          Petitioner seeks a writ of mandamus, though the exact nature of his filing is difficult to

                                  26   discern. See Dkt. 1 at 1-2. Petitioner states as follows:

                                  27                     On August 6, 2019, I, Marlin Lee Gougher, mailed an Order and
                                                         Notice of [R]evocation with a demand for the S[e]cretary of the
                                  28                     Treasury to provide confirmation by 30 days t[ha]t all transactions
                                          Case 4:19-cv-07217-YGR Document 20 Filed 04/20/20 Page 2 of 4



                                                       under my previous Trust are final.
                                   1
                                                       I am requesting the court to file this order and notice of revocation
                                   2                   (Exhibit A) and compel the Secretary of Treasury to comply with the
                                                       30 day confirmation that all transactions under my previous trust are
                                   3                   final as they have not answered by the 30 days.
                                   4   Id. at 1 (brackets added). Attached as Exhibit A to the petition is a document drafted by Petitioner

                                   5   entitled, “Order and Notice of Revocation.” Id. at 2. It states as follows:

                                   6                   I, Marlin Lee Gougher, having hereby sent “Notice of Interest” to the
                                                       President of the United States declaring my legal right to be a Private
                                   7                   Citizen and transferring my Trustee, thereby the Trusteeship, from the
                                                       Treasury Department of the United States to the President of the
                                   8                   United States on June 13, 2018, d[o] hereby revoke my
                                                       mother[’s] . . . and my father’s . . . expressed or implied permission
                                   9                   and including any expressed or implied permission by me after my
                                                       eighteenth birthday . . . to the United States federal government of any
                                  10                   of it[s] agencies, to conduct any financial transactions by the Treasury
                                                       Department of the United States [on] my behalf to be retroactive to
                                  11                   June 13, 2018.
                                  12                   I need confirmation by 30 days that all transactions under my previous
Northern District of California
 United States District Court




                                                       trust are final.
                                  13
                                       Id. at 2 (brackets added).
                                  14
                                               The federal mandamus statute provides that “[t]he district courts shall have original
                                  15
                                       jurisdiction of any action in the nature of mandamus to compel an officer or employee of the
                                  16
                                       United States or any agency thereof to perform a duty owed to the [petitioner].” 28 U.S.C. § 1361.
                                  17
                                       Mandamus relief is an extraordinary remedy, however. It is available to compel a federal officer
                                  18
                                       to perform a duty only under certain circumstances. See Fallini v. Hodel, 783 F.2d 1343, 1345
                                  19
                                       (9th Cir. 1986).
                                  20
                                               Federal district courts are without power to issue mandamus to direct state courts, state
                                  21
                                       judicial officers, or other state officials in the performance of their duties. A petition for a writ of
                                  22
                                       mandamus to compel a state court or official to take or refrain from some action is frivolous as a
                                  23
                                       matter of law. See Demos v. U.S. District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991)
                                  24
                                       (imposing no filing in forma pauperis order); Clark v. Washington, 366 F.2d 678, 681 (9th Cir.
                                  25
                                       1966) (attorney contested disbarment and sought reinstatement).
                                  26
                                               Mandamus relief is only available to compel an officer of the United States to perform a
                                  27
                                       duty if: (1) the [petitioner]’s claim is clear and certain; (2) the duty of the officer is
                                  28
                                                                                            2
                                          Case 4:19-cv-07217-YGR Document 20 Filed 04/20/20 Page 3 of 4




                                   1   nondiscretionary, ministerial and so plainly prescribed as to be free from doubt; and (3) no other

                                   2   adequate remedy is available. See Agua Caliente Tribe v. Sweeney, 932 F.3d 1207, 1216 (9th Cir.

                                   3   2019). Petitioner alleges that he has sent a “Notice of Interest” to the President of the United

                                   4   States declaring his “legal right to be a Private Citizen and transferring [his] Trustee, thereby the

                                   5   Trusteeship, from the Treasury Department of the United States to the President of the United

                                   6   States on June 13, 2018.” Dkt. 1 at 2. Based upon these allegations, Petitioner seems to be

                                   7   referring to a trust that has been transferred to the President of the United States, but he does not

                                   8   give any more details than the information above. Such a claim, being based upon outlandish and

                                   9   entirely implausible factual allegations, seems to be frivolous and certainly not “clear and certain.”

                                  10   See Agua Caliente Tribe, 932 F.3d at 1216. Therefore, mandamus relief would not be not

                                  11   available, and the claim would have to be dismissed.

                                  12          Accordingly, the petition for a writ of mandamus is dismissed with leave to amend, and
Northern District of California
 United States District Court




                                  13   Petitioner will be provided one opportunity to amend to address the legal standards set forth

                                  14   above, if possible. Dkt. 1. Petitioner should also provide more information concerning the relief

                                  15   he seeks.

                                  16   III.   CONCLUSION
                                  17          1.      Petitioner’s motion to proceed in forma pauperis is GRANTED. Dkts. 2, 17.

                                  18          2.      Petitioner’s motions entitled, “Request to Issue Summons” and “Ex Parte Motion to

                                  19   Appoint Marshal to Serve Summons and Complaint,” are DENIED as premature, and the denial is

                                  20   without prejudice to refiling if Petitioner files a valid amended petition. Dkts. 12, 13.

                                  21          3.      The petition for a writ of mandamus is DISMISSED with leave to amend. Dkt. 1.

                                  22   The amended petition must be filed within twenty-eight (28) days of the date this order is filed

                                  23   and must include the caption and civil case number used in this Order—Case No. C 19-7217—and

                                  24   the words “AMENDED PETITION FOR WRIT OF MANDAMUS” on the first page. Failure to

                                  25   amend within the designated time will result in the dismissal of this case.

                                  26          4.      It is the Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  27   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                  28   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to
                                                                                          3
                                          Case 4:19-cv-07217-YGR Document 20 Filed 04/20/20 Page 4 of 4




                                   1   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   2   Civil Procedure 41(b).

                                   3          5.      This Order terminates Docket Nos. 1, 4, 12, 13, and 17.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 20,2020

                                   6                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
